Case: 17-10749      Document: 00514461934         Page: 1    Date Filed: 05/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 17-10749                          May 7, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
MARK DEWAYNE HALLCY,

                                                 Plaintiff-Appellant

v.

KEN COUGHLIN, Chief of Police; DAVID MULL, Sheriff; COBY NIELL,
Detective, City of Plainview Police Department; MICHAEL SHAWN RAY,
Sergeant Jailer, Hale County Sheriff Department; A. J. BONNER, Lieutenant
& Jail Administrator, Hale County Sheriff Department,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:16-CV-252


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Mark Dewayne Hallcy, Texas prisoner # 2149848, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 action against officials in the City of
Plainview Police Department and the Hale County Sheriff’s Department,
alleging violations of the Fourth and Fifth Amendments, as well as retaliation,
harassment, and respondeat superior liability. He moves this court for leave


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10749    Document: 00514461934      Page: 2   Date Filed: 05/07/2018


                                 No. 17-10749

to proceed in forma pauperis (IFP). By moving to proceed IFP in this court,
Hallcy challenges the district court’s certification that his appeal is not taken
in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). To
proceed IFP, Hallcy must demonstrate financial eligibility and a nonfrivolous
issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). He
also seeks appointment of counsel and leave to amend his complaint to add two
defendants.
      In determining whether a nonfrivolous issue exists, this court’s inquiry
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted). “[W]here the merits are
so intertwined with the certification decision as to constitute the same issue,”
the court may deny the IFP motion and dismiss the appeal sua sponte if it is
frivolous. Baugh, 117 F.3d at 202 & n.24; see 5TH CIR. R. 42.2. Although pro
se briefs are afforded liberal construction, Grant v. Cuellar, 59 F.3d 523, 524
(5th Cir. 1995), arguments must be briefed in order to be preserved. Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1983).
      Hallcy fails to brief any response to the district court’s dismissal of his
harassment, retaliation, and superior liability claims. Further, Hallcy has not
raised a nonfrivolous issue for appeal based on his Fourth and Fifth
Amendment claims. Hallcy’s Fifth Amendment claim does not amount to a
cognizable constitutional violation under § 1983 because there is no evidence
that he made a statement that was introduced in an incriminating manner.
Chavez v. Martinez, 538 U.S. 760, 769 (2003). Hallcy’s Fourth Amendment
claim based on the seizure of his clothes fails because Supreme Court precedent
holds that such seizure is permissible. United States v. Edwards, 415 U.S. 800,
802-04 (1974). Finally, his particularity challenge fails to raise a nonfrivolous



                                       2
    Case: 17-10749   Document: 00514461934     Page: 3   Date Filed: 05/07/2018


                                No. 17-10749

issue for appeal because the search warrant amply described the place to be
searched—Hallcy’s person—and the things to be seized—swabs of gunshot
residue. See Williams v. Kunze, 806 F.2d 594, 598 (5th Cir. 1986).
      Thus, Hallcy fails to raise any legal issues arguable on their merits.
Accordingly, his motion for leave to proceed IFP is denied, and his appeal is
dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. His
remaining motions are denied as moot.
      MOTIONS DENIED; APPEAL DISMISSED.




                                      3